Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
La Mayoría de este Tribunal resuelve que el estableci-miento de un centro de rehabilitación para personas con problemas de drogas y alcoholismo por una corporación sin *319fines de lucro constituye un uso comercial prohibido por una servidumbre en equidad en el predio en controversia. Disentimos de tal dictamen por entender que actuó correc-tamente el Tribunal de Circuito de Apelaciones (TCA) al resolver que la operación del centro de rehabilitación en cuestión no constituye un uso comercial prohibido por la servidumbre en equidad.
I
Don Roberto Gómez y su esposa, de nombre desconocido (en adelante los recurridos), son dueños del lote C-7 de la Comunidad Ranchos de Guayama (en adelante la Comuni-dad), localizada en el barrio Quebrada Yeguas en Salinas, Puerto Rico. Don Benigno Rodríguez Pérez y su esposa, Doña Carmen Lydia Martínez Vázquez (en adelante los pe-ticionarios) son propietarios del lote D-7 de la Comunidad, el cual queda adyacente al lote de los recurridos.
La Comunidad fue producto del desarrollo de una finca de 1,185 cuerdas realizado en 1970 por la corporación Land Owners Development. El proyecto se dividió en dos áreas, a saber: una residencial y otra comercial. Tanto el lote de los recurridos como el de los peticionarios están ubicados en el área residencial, la cual se encuentra restringida por la siguiente servidumbre en equidad:
Cuatro: No se podrán poner anuncios comerciales de clase alguna en la Parcela, ni usarse dicha Parcela para usos comer-ciales, ni se podrán depositar escombros, materiales o desper-dicios, y l[a] basurfa] deberfá] depositarse en recipientes ade-cuados, quedando bien entendido que, de requerirse el establecimiento de algún comercio para servicio de los vecinos del Proyecto Ranchos Guayama, éste se establecerá en el área o áreas reservadas por Citibank para tal fin. (Énfasis suplido.(1)
*320Los recurridos le arrendaron el lote C-7 a REMAR, Inc. (en adelante REMAR), una corporación sin fines de lucro organizada bajo las leyes del estado de Illinois, cuyas ofici-nas principales están localizadas en el estado de Florida, y cuyo propósito era establecer un centro de rehabilitación para problemas de drogadicción y alcoholismo (en adelante el Centro).(2) Así, pues, REMAR realizó actos de posesión y dominio dirigidos a la instalación, construcción y habilita-ción del Centro. Incluso, solicitó ante la Administración de Reglamentos y Permisos (A.R.Pe.) el permiso de uso correspondiente.
Ante tales circunstancias, los aquí peticionarios presen-taron ante el Tribunal de Primera Instancia (TPI) una de-manda de entredicho provisional e injunction preliminar y permanente contra los aquí recurridos, REMAR, Sr. Wilfredo Caballero, Sr. Raúl Morales y Dra. Abigail Caraballo.(3) Alegaron que el lote C-7 está sito en el área residencial y que establecer el Centro en la propiedad en cuestión constituye una violación a la condición restrictiva impuesta mediante una servidumbre en equidad, que pro-híbe el uso del lote para fines comerciales. Argüyeron que la construcción del Centro les ocasionaría daños irrepara-bles, en vista de que la tranquilidad y seguridad de los residentes se vería afectada por el acceso de personas ex-trañas a la Comunidad.
En la contestación a la demanda, los codemandados ar-gumentaron que REMAR es una institución sin fines de lucro y que la servidumbre en cuestión no impide el esta-blecimiento del Centro porque éste no es un comercio.
Pendientes los procedimientos ante el TPI, A.R.Pe. emi-*321tió una resolución, el 12 de septiembre de 1997, mediante la que recomendó favorablemente el permiso de uso a favor de REMAR y autorizó la operación del Centro. No atendió la corrección y aplicabilidad de la condición restrictiva por entender que ello era materia de interpretación judicial.
El 9 de febrero de 1998, el TPI desestimó la demanda mediante sentencia. Dictaminó que REMAR es una insti-tución privada, sin fines de lucro, que no se dedica al co-mercio y que, por lo tanto, la condición restrictiva no le impide operar el Centro. Sostuvo, además, que esa restric-ción no requería que las parcelas del área residencial se dedicasen al uso residencial, con exclusión clara y precisa de cualquier otro uso.
Inconformes, los demandantes, aquí peticionarios, acu-dieron ante el TCA mediante un recurso de apelación. El 19 de mayo de 1999 el foro apelativo intermedio emitió una sentencia que confirmó la dictada por el TPI. Concluyó que por el término “comercio” ser ambiguo, la servidumbre en equidad en cuestión debía de interpretarse restrictiva-mente en contra de la prohibición.
Todavía inconformes, los peticionarios recurren ante nos y señalan los siguientes errores:
1. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar la Sentencia dictada por el Tribunal de Primera Ins-tancia que determinó que las condiciones restrictivas de uso in[s]critas en los terrenos objetfo] de este litigio no eran apli-cables a los codemandados REMAR, Inc., permitiendo la ins-talación de un hospedaje especializado en el área residencial de Ranchos Guayama.
2. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar la Sentencia dictada por el Tribunal de Primera Ins-tancia que determinó que las actividades que realiza la corpo-ración REMAR!,] Inc., no son de carácter comercial, por lo que concluyó [que] no eran incompatibles con las restricciones de uso que gravan los terrenos objeto del litigio. Petición de cer-tiorari, pág. 10.
*322I — I H-1
Las servidumbres en equidad constituyen una restric-ción unilateral al uso de una propiedad. Para su validez, éstas han de ser razonables; han de establecerse como parte de un plan general de mejoras; han de constar de forma específica en el título, y deben estar inscritas en el Registro de la Propiedad. Asoc. V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 346, 352 (1986).
En nuestro ordenamiento jurídico, la propiedad se presume libre de cargas y gravámenes. Soto Vázquez v. Vázquez Torres, 138 D.P.R. 282, 291 (1995). Es por ello que, cualquier condición restrictiva al uso de la propiedad debe interpretarse de manera estricta y limitada. íd.
En el caso de epígrafe, una Mayoría de este Tribunal interpreta que, al dividir la Comunidad en dos áreas, resi-dencial y comercial, existía un claro propósito de que el área residencial se utilizara únicamente para ese fin. Dis-crepamos de tal interpretación. Para limitar el uso de ésta a uno residencial, era necesario establecerlo expresa-mente. No obstante, la restricción fue a los únicos fines de prohibir los usos comerciales, sin ello implicar que sólo se destinaría al uso residencial.
Veamos, pues, la definición de comerciante, según el Có-digo de Comercio:
Son comerciantes, para los efectos de este Código:
(1) Los que, teniendo capacidad legal para ejercer el comer-cio, se dedican a él habitualmente, en nombre propio.
(2) Las compañías, corporaciones y asociaciones mercantiles o industriales, que se constituyeren con arreglo a este Código o a leyes especiales, y las corporaciones y compañías que se ha-yan organizado en el extranjero, también para fines mercan-tiles e industriales, y que estén debidamente autorizadas para hacer negocios en Puerto Rico. 10 L.P.R.A. sec. 1001.
En materia de Derechos Reales, en específico Propiedad Horizontal, hemos expresado que el concepto “uso comer-cial” es más abarcador que el “uso residencial”. Soto Váz*323quez v. Vázquez Torres, supra, pág. 292. Sobre este particular añadimos que, ordinariamente, el uso comercial “equivale a una negación de un uso residencial, sin límites en cuanto a posibles usos relacionados con el ‘comercio’ ”. íd., pág. 293. Claro está, allí aclaramos que cuando se in-tente incorporar una restricción adicional que modifique la amplitud de un uso comercial, ésta habrá de informarse a los nuevos adquirentes con suma claridad. íd.
Si acudimos al Reglamento de Lotificación y Urbaniza-ción (Reglamento de Planificación Núm. 3), Junta de Pla-nificación de Puerto Rico, 29 de noviembre de 1992, pág. 33 (Reglamento de Lotificación y Urbanización), “uso comer-cial” se define como “[u]so relacionado a la venta de mer-cancía o a la venta o prestación de servicios”.
Por otra parte, el significado del término comercial con-tenido en la enciclopedia Corpus Juris Secundum es el si-guiente:
The word “commercial” is defined as meaning mercantile; occupied with commerce; relating to or dealing with commerce; of the nature of commerce; of or pertaining to commerce; pertaining or relating to commerce or trade; derived by commerce or trade; engaged in trade; having financial profit as the primary aim.
The term “commercial,” in its broad sense comprehends all business, and industrial enterprises, and in a comprehensive sense it includes occupations and recognized forms of business enterprise which do not necessarily involve trading in merchandise as well as buying, selling, and exchange in the general sales or traffic of [American] markets, although, when limited to the purchase and sale or exchange of goods and commodities, it is said to be used in a narrow and restricted sense. Thus it has been said that in its narrow sense it includes only those enterprises which are engaged in the buying and selling of goods. It has also been said that there is nothing erroneous or irrational in interpreting the word “commercial” as including farming activities.
Used in a broad sense, it includes “industrial,” and is sometimes synonymous with “business,” see the C.J.S. definition of that word. (Escolios omitidos.) 15A C.J.S.
El Black’s Law Dictionary define “comercio” como “[t]he *324exchange of goods, productions, or property of any kind; the buying, selling, and exchanging of articles. Anderson v. Humble Oil and Refining Co., 226 Ga. 252, 174 S.E.2d 415, 417”.(4) Conforme al Diccionario Enciclopédico Espasa, “co-mercio” se define como “[njegociación que se hace com-prando, vendiendo o permutando géneros o mercancías”.(5) La colección Words and Phrases lo define como “the business of buying and selling commodities for money. U.S. v. Besser Mfg. Co., D.C.Mich., 96 F.Supp. 304, 307”.(6) De una simple lectura de estas definiciones se desprende que, en el ámbito del “comercio”, la entrega de un bien o servicio no es gratuita. Implica una negociación de la cual se deriva algún fin lucrativo.
Sobre este particular, el Prof. Ambrosio González del Valle nos comenta:
La propia etimología de la palabra comercio (del latín: cum merx) alude a operaciones con mercancías, esto es, a objetos destinados al cambio; y así lo encontramos definido en todos los tratados clásicos. ULPIANO, por ejemplo, decía: «commer-cium est emendi vendedique invicem ius», o sea, el comercio es el derecho de comprar y vender. En el mismo sentido lo defi-nían también STRACCA Y SCACCIA en el siglo XV. VERRI hacía mayor énfasis en la traslación de bienes que en el cam-bio, y la escuela mercantilista del siglo XVIII y XIX se fijó más bien en la finalidad económica del acto, reputando comerciales aquellos que efectuaban la circulación de los bienes entre pro-ductores y consumidores, y comerciante al intermediario entre unos y otros.(7)
Con respecto a los límites tradicionales y estrictamente económicos del concepto “comercio”, González del Valle ex-presa que:
*325Es, en fin, una actividad esencialmente lucrativa. En el co-mercio, ya lo hemos dicho, no se conciben los actos de mera liberalidad o filantropía. Lo que lo impulsa y desarrolla es precisamente ese ánimo de lucro.(8) (Énfasis en el original.)
Allí mismo aclaró que, a pesar de que como norma general el comercio tiene un ánimo lucrativo, existen contra-tos mercantiles como el depósito, mandato, préstamo y afianzamiento los cuales podrían ser gratuitos. A. Gonzá-lez del Valle, Estudio económico-jurídico del acto de comer-cio, 28 Rev. Der. Pur. 355, 359 (abril-junio 1968).
A base de la definición de “comerciante” establecida en el Código de Comercio, el Centro no se dedica a uso comercial. Tampoco cae dentro de la definición de “commercial” ni las definiciones de “comercio” antes citadas.
La Mayoría de este Tribunal opta por aplicar la defini-ción de “uso comercial” contenida en el Reglamento de Lo-tificación y Urbanización, y luego concluye que el servicio de tratamiento o rehabilitación que el Centro se propone ofrecer puede considerarse un “uso comercial”. Se colige de dicha definición que la venta o prestación de servicios a la cual ésta hace referencia presupone una ganancia a cam-bio de ese servicio. Sin embargo, en el presente caso, el Centro no recibe aportación económica alguna ni de los jóvenes que reciben tratamiento ni del gobierno local o federal. Conforme al testimonio del Sr. Salvador Pérez Martí, representante de REMAR, el tratamiento de reha-bilitación consiste en charlas, consejería espiritual y pa-seos por los predios del terreno, durante un horario diurno, sin incurrir en gastos de drogas y medicamentos. A tenor de lo anterior, entendemos que REMAR estableció el Cen-tro con un propósito exclusivamente rehabilitador, sin ánimo de dedicarlo a una actividad comercial.
Coincidimos con el TCA en cuanto a que la solución de la controversia en cuestión no debe quedar sujeta a la libre *326selección de un parámetro interpretativo. Por el contrario, debemos aplicar la norma de hermenéutica que establece que, ante la incertidumbre, la condición restrictiva ha de interpretarse de forma estricta y limitada. Soto Vázquez v. Vázquez Torres, supra.
En el presente caso, los peticionarios aducen que el len-guaje de la condición restrictiva en cuestión, la cual pro-híbe que el lote C-7 se utilice para fines comerciales, tam-bién implica que éste podrá utilizarse únicamente para uso residencial. No estamos de acuerdo con tal interpretación. El lenguaje de la condición restrictiva que nos ocupa no justifica tal interpretación. Meramente prohíbe los usos co-merciales en el área designada como residencial. No ex-cluye expresamente que se destine a otro uso que no sea residencial. Es doctrina establecida que cualquier restric-ción al uso de una propiedad ha de especificarse con claridad. Soto Vázquez v. Vázquez Torres, supra. Por lo tanto, la condición restrictiva que invocan los peticionarios debe aplicarse restringidamente en contra de la prohibición.
La Mayoría de este Tribunal incide al resolver que RE-MAR está impedida de utilizar el lote C-7 de la Comuni-dad para el establecimiento de un centro de rehabilitación para personas con problemas de drogas y alcoholismo, un fin social muy encomiable que no denota ánimo de lucro.
A tenor de los fundamentos esbozados, concluimos que el fin rehabilitador al cual se destina el Centro no conflige con la condición restrictiva en cuestión.
Por las razones que anteceden, disentimos. En su lugar, confirmaríamos el dictamen del Tribunal de Circuito de Apelaciones, el cual resuelve que la servidumbre en equi-dad en cuestión debe interpretarse restrictivamente en contra de la prohibición.

 Véase Escritura de Compraventa y Constitución de Condiciones Restrictivas, Apéndice, pág. 52.


 Cabe indicar que en el área comercial de la Comunidad existe un centro dedicado a esos mismos fines llamado “Pabellón de la Fe”.


 El señor Caballero fue demandado en calidad de Presidente y/o Director y/o Encargado de REMAR, Inc. (REMAR); mientras que al señor Morales y a la doctora Caraballo se les demandó como oficiales y/o encargados y/o personas responsables del proyecto REMAR.


 H.C. Black, Black’s Law Dictionary, 5ta ed. rev., Minnesota, Ed. West Publishing Co., 1979, pág. 244.


 Diccionario Enciclopédico Espasa, 8va ed., Madrid, Ed. Espasa-Calpe, 1978, T. 4, pág. 255.


 Words and Phrases, Minnesota, Ed. West Publishing Co., 1952, Vol. 7A, pág. 454.


 A. González del Valle, Estudio económico-jurídico del acto de comercio, 28 Rev. Der. Pur. 355-356 (abril-junio 1968).


 íd., págs. 356-357.